DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites the phrase “in particular.” This phrase indicates a preferred embodiment and renders the claim indefinite.  Please delete the phrase “in particular.” 
Further, claim 1, recites the phrase “wherein it” in line 2.  This phrase lacks antecedent basis and it is recommended to recite “wherein the method” to clarify the claim.
In claim 1, line 13, the term “towards/away” is indefinite because it is unclear whether it means towards “and” away or towards “or” away.  Appropriate clarification is required.
Regarding claim 4, line 2, the term “and/or” is indefinite because it is unclear whether the Applicants intends to claim “and” or “or.”  Clarification is required. 
In claim 4, line 3, the term “towards/away” is indefinite because it is unclear whether it means towards “and” away or towards “or” away.  Appropriate clarification is required.

With respect to claim 5, line 3, the term “towards/away” is indefinite because it is unclear whether it means towards “and” away or towards “or” away.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,277,301 to McIntyre et al. 
	Regarding claims 1 and 5, McIntyre discloses a method for applying an adhesive on a wrapping band of a smoking article, the smoking article comprising a segment of filter material and a segment of smokable material (col. 1, lines 6-19), wherein it comprises the following steps: 
McIntyre discloses moving the wrapping band (web 5) along a feed direction (direction indicated by the arrow in Fig.3, web moves laterally past the nozzle head 10, col. 3, lines 53-57), where the wrapping band has a longitudinal direction of extension (web 5 has a longitudinal direction of extension as indicated by the width of the band as shown at 5’ in Fig. 1) a first surface and a second surface opposed to the first surface (first surface 5 and opposing surface, which is not separately labeled in Fig. 3); McIntyre discloses the wrapping band (web 5, Fig. 3) comprising a first plurality of portions having a first thickness (sections of the web between bands C; Fig. 3, col. 3, lines 44-57) and a second plurality of portions having a second thickness greater than the first thickness (bands of adhesive C; Fig. 3, col. 44-
McIntyre discloses delivering an adhesive L on the first surface of the wrapping band (web 5) through at least one nozzle 10, when the nozzle 10 and the wrapping band (web 5) are at the first position and the delivery end of the nozzle 10 faces a portion of the first plurality (web sections without adhesive strips). Column 3, lines 44-57 discloses applying adhesive lines L on the web 5 to connect spaced intermittent bands C.  See Fig. 1 and 3.  McIntyre discloses moving at least one nozzle 10, which has a delivery end, and the wrapping band (web 5) towards/away (web bars 9 of the extrusion nozzle station B, Figs. 1 and 3, that carry web 5 laterally past nozzle head 10 may be adjustable to retract at machine shut down to bring the web away from the nozzle head, see col. 3, lines 53-57) from each other between a first position, where the delivery end of the nozzle and the second surface of the wrapping band are at a first distance which is less than or equal to the second thickness, and a second position, where the delivery end of the nozzle and the second surface of the wrapping band are at a second distance which is greater than the second thickness. It would be obvious for the web bars 9’ to laterally move the web towards and away from the nozzle during application of adhesive as well as retracting during shut down in order to allow for application of adhesive strips L over intermittent bands C without clogging nozzles 10. 

Claim 2 is rejected under 35 USC 103 as being unpatentable over McIntyre in view of US 2015/0114543 to Riedel.
With respect to claim 2, McIntyre does not disclose step of allowing a control unit connected to the nozzle (3) to enable delivery of the adhesive through the nozzle (3), when the nozzle (3) and the 
Riedel is directed to a method of applying adhesive to a cigarette wrapping band. Riedel teaches a step of allowing a control unit 22 connected to the nozzle 4 to enable delivery of the adhesive through the nozzle, when the nozzle 4 and the wrapping band are at the first position, and to prevent delivery of the adhesive through the nozzle 4, when the nozzle 4 and the wrapping band are at the second position (control unit 22 controls the output of the pump in order to adjust its output to the current fluid (adhesive) requirement. The control of the position of the movable member by the control unit may be dependent on the type of web material. [0040], Fig. 2). It would be obvious to modify McIntyre to include a step of allowing a control unit connected to a nozzle to enable the delivery of the adhesive through the nozzle in a first position and prevent the delivery of adhesive in a second position since Riedel teaches that the control unit controls and adjusts the delivery of adhesive based on parameters including the type of carrier material and it would be desirable to limit flow of adhesive in a second position to prevent clogging of the nozzle and to enable delivery in a first position to fill gaps in the adhesive bands as disclosed by McIntyre.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of US 2001/0032697 to Maiwald.
McIntyre is silent regarding a step of detecting the portions of the first plurality using a sensor.  Maiwald teaches a laser-operated distance sensor 60 installed adjacent the nozzles 21, 121. The sensor can distinguish between the thickness of an uncoated portion of the web 10 and the thickness of a web portion which carries a film of adhesive. [0024], Fig. 5.  It would be obvious to use the distance sensor of Maiwald with the method of McIntyre in order to detect the portions of the first plurality in order to accurately place the nozzles.

Claim 4 is rejected under 35 USC 103 as being unpatentable over McIntyre in view of CN 102697174 to Pemoeller, English language machine translation relied upon.
McIntyre does not disclose moving the nozzle towards/away from the wrapping band.   
Pemoeller teaches that it is advantageous for the distance between an adhesive outlet and the encapsulating tape (carrier) to be variable.  In particular, Pemoeller notes that “it is proposed that the spacing can be changed so that during the start-up phase the glue trace is applied …at a very small distance from the outlet and the nozzle is pulled back to the outlet to the envelope during operation of the device in the operating position…to improve the quality of the glue traces and reduce contamination of the device.” Translation, p.4, ln. 47-51. Thus, it would be obvious to modify McIntyre to move at least one nozzle and the wrapping band (carrier 2) towards/away from each other between a first position and a second position based on the thickness of the wrapping band (carrier 2) based on the teachings of Pemoeller to improve quality of the glue traces and reduce contamination of the device, such as clogging of the nozzle. Translation, p. 4, ln. 53-57.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre in view of US 4,710,257 to Mattei.  
Regarding claim 6, McIntyre is silent regarding the step of moving comprises the step of moving a supporting element that faces the second surface of the wrapping band in a direction transverse to the plane of the wrapping band.  Mattei discloses a guide 20 located beneath the sheets 100 (i.e. facing the second surface of the wrapping band), designed to afford support to sheets carried by the contact roller 15 and existing from the area where the adhesive is applied (Fig. 2, col. 5, ln. 58-68.). Since the guide supports the sheet (wrapping band) from beneath, it is moving in a direction transverse to the plane of the wrapping band. It would be obvious to modify McIntyre to include a support element (guide) as taught in Mattei in order guide and support the wrapping band for proper placement of the adhesive.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huani (EP1891865) teaches a method for applying parallel strips of adhesive on paper strips for wrapping tobacco.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.M.T./
Examiner, Art Unit 1747

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747